Citation Nr: 1431454	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  13-31 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a chronic respiratory disability.

3.  Entitlement to an initial evaluation in excess of 20 percent for residuals of prostate cancer status post prostatectomy with scar.

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to April 1971.  The Veteran also had duty in the Army National Guard until March 1980 and the Air National Guard until March 1993.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in August 2011 and November 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2014, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.  The Veterans Benefits Management System (VBMS) has also been reviewed in conjunction with this claim.  Currently it contains copies of records in the claims file.

The issues of entitlement to increased ratings for prostate cancer and bilateral hearing loss, as well as entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no competent medical evidence showing that the Veteran is currently diagnosed with a chronic respiratory disorder.


CONCLUSION OF LAW

A chronic respiratory disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2010 and December 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in August 2013. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim. The Veteran has not been afforded a VA examination with an opinion as to the etiology of his claimed respiratory disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board concludes an examination is not needed in this case because there is no evidence of a current respiratory disability or persistent or recurrent respiratory symptoms.  (There was some discussion at the hearing that this issue might be withdrawn, but no such indication has been received at the time of this decision.)
  
During the April 2014 Board hearing, the undersigned explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.

There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The service treatment records indicate that the Veteran presented in August 1968 with complaints of a cough.  Despite the Veteran's complaint of a cough in August 1968, the Board cannot conclude a "chronic" respiratory condition was demonstrated during service.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  In addition, on the clinical examination for separation from service, the Veteran's lungs and chest were evaluated as normal.  Further, on the Report of Medical History completed by the Veteran in March 1971 in conjunction with his separation physical, the veteran denied ever having asthma, shortness of breath, pain or pressure in chest, and chronic cough.  Thus, there is no medical evidence that shows that the Veteran suffered from a chronic respiratory disorder during service. 

In addition, Reports of Medical Examination dated in February 1980, February 1984, December 1987, and November 1991, while the Veteran was in the National Guard, indicate that the Veteran's lungs and chest were evaluated as normal and he consistently denied asthma, shortness of breath, pain or pressure in chest, and chronic cough.   
  
When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the post-service private medical records are absent any complaints of or treatment for a chronic respiratory disorder.  Thus, the medical evidence fails to show that the Veteran currently suffers from a chronic respiratory disorder.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the absence of competent medical evidence that a chronic respiratory disability exists and that such disability was caused by or aggravated by the Veteran's military service, the criteria for establishing service connection for a chronic respiratory disability have not been established.  38 C.F.R. § 3.303.   There is no indication that there are any additional records which would result in a finding of a continuing respiratory disorder.  As noted above, therefore, no additional development on this issue is indicated by the record as currently constituted.

Thus, the record is absent evidence of a chronic respiratory disorder during service, competent evidence of a current chronic respiratory disability, and competent evidence of a nexus between any claimed disorder and his active duty service.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for a respiratory disorder, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a chronic respiratory disability is denied.


REMAND

With respect to issue of entitlement to an increased evaluation for prostate cancer residuals, the record includes very minimal treatment records.  In October 2010, the Veteran provided names of three doctors, Dr. Glass, Dr. Gilmer, and Dr. Moore, their addresses and telephone numbers.  The requests for records mailed to Dr. Glass and Dr. Moore were returned as undeliverable; and the request for Dr. Gilmer was returned with the address changed and a note that they did not have a patient with this name or date of birth in their system.  The Veteran was informed of the fact that no records had been received from the three physicians; and he was advised that it was his responsibility to ensure that VA received private medical records.   

On VA examination in January 2011, the Veteran reported that he was cared for both through Kaiser, Dr. Albert Ting and these other private physicians.  In this case, there is no indication in the record that the other private physicians provided treatment since the Veteran filed his claim in October 2010.  In May 2014, however, the Veteran submitted a Kaiser Permanente treatment record dated in June 2013 in which the provider noted that the Veteran was new to her practice and that he had been a former patient of Dr. Ting.  Thus, it is the Board's opinion that an attempt should be made to obtain the private medical records from Kaiser Permanente for treatment for prostate problems provided by Dr. Ting since October 2010.  

With respect to the issue of entitlement to an increased evaluation for bilateral hearing loss, the Veteran testified at his hearing in April 2014 that his symptoms had worsened since his last VA examination.  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that the Veteran last had a VA examination for compensation and pension purposes in January 2013.  Thus, it is the Board's opinion that the Veteran should be provided an opportunity to report for a current VA audiological examination to ascertain the current status of his service-connected bilateral hearing loss.

With regard to the tinnitus, there is at least some suggestion on file that it may be associated with the service connected hearing loss.  There is an opinion on file that it was not caused during service, but it is not clear whether there might be a medical nexus to the service connected hearing loss.  Additional opinion on this matter is indicated.
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his residuals of prostate cancer and bilateral hearing loss that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file to include records of treatment of prostate condition by Dr. Ting from Kaiser Permanente Medical Group.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  All attempts to obtain the records should be documented in the claims file.

2.  The Veteran should be afforded a VA audio examination.  The examiner is to be provided access to the claims folder Virtual VA, and VBMS.  The examiner must specify in the report that the claims file, Virtual VA records, and VBMS records (as indicated) have been reviewed.  In accordance with the latest worksheets for rating hearing impairment, the examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.  It should also be indicated whether there is any relationship between the hearing loss found and the tinnitus, to include whether the tinnitus is proximately due to, the result of, or aggravated by the hearing loss.  It should also be indicated whether the type of hearing loss find would likely result in the subsequent onset of tinnitus.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


